Title: From Alexander Hamilton to Arnold Welles, 11 June 1800
From: Hamilton, Alexander
To: Welles, Arnold

Headquarters Oxford [Massachusetts]June 11th. 1800
Sir 
It is just reported to me that, among the means of paying the troops which have been transmitted to this place, there is a Treasury draft on the Collector of Portsmouth for five thousand dollars. Without this sum the troops can not be put in possession of their dues, and a recourse to the Collector would be attended with considerable delay. It would therefore be necessary to keep an entire regiment here for some time, and thus an expence of some importance would be incurred by the public. Under this view of the subject I trust you will deem it expedient to advance the money, and take the draft on the Collector of Portsmouth. In doing so you will particularly oblige the army, and render a service to the government. The consideration of the loan you can arrange with the Treasury department.
President &c. &c.
